Citation Nr: 0307541	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  00-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
residuals of a laceration of the left great toe with partial 
amputation, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for 
residuals of a right ankle injury with traumatic arthritis, 
currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to December 
1971, September 1972 to August 1974, and from November 1974 
to December 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 1998 and November 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO) which denied the benefits 
sought on appeal.


REMAND

The veteran claims that he is entitled to an increased 
disability evaluation for residuals of a right ankle injury 
with traumatic arthritis and an increased disability 
evaluation for residuals of a laceration of his left great 
toe with partial amputation, as well as entitled to a total 
disability evaluation based on individual unemployability 
(TDIU).  Additional development is necessary before deciding 
the merits of the veteran's claims. Essentially, the Board 
finds that the issues of entitlement to increased disability 
evaluations for the veteran's right ankle and left toe 
disorders should be considered by the RO as the disposition 
of those issues will undoubtedly impact the disposition of 
the issue entitlement to TDIU.  

With respect to the issues of entitlement to an increased 
disability evaluation for residuals of a right ankle injury 
with traumatic arthritis and entitlement to an increased 
disability evaluation for residuals of a laceration of the 
left great toe with partial amputation, the RO, in November 
2002, notified the veteran that increased disability 
evaluations for his right ankle disorder and left toe 
disorder were denied.  In January 2003, the veteran's 
representative submitted a notice of disagreement with the 
RO's decision to deny increased disability evaluations for 
his right ankle and left toe disorders.  The Board notes that 
the RO failed to construe this as a timely notice of 
disagreement and a statement of the case was not issued to 
the veteran regarding these claims.  In the past, the Board 
has referred such matters back to the RO for appropriate 
action.  However, the U.S. Court of Appeals for Veterans 
Claims (Court) has indicated that the proper action is to 
remand the issues back to the RO for appropriate action.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999) ("Thus, 
the next step was for the RO to issue [a statement of the 
case] on the denial of the [ ] claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that [statement of the case].").

The Board also notes that the veteran has filed a claim of 
entitlement to TDIU based on his service-connected right 
ankle and left toe disorders.  The Board finds that the 
issues of entitlement to an increased disability evaluation 
for a right ankle disorder and an increased disability 
evaluation for a left toe disorder raises questions as to the 
parameters of the veteran's disability and is inextricably 
intertwined with the issue of entitlement to TDIU.  
Therefore, the Board may not properly review the veteran's 
claim for entitlement to TDIU until the RO issues a statement 
of the case on the issues of entitlement to increased 
disability evaluations for the veteran's right ankle and left 
toe disorders.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should issue a statement of 
the case on the issues of entitlement to 
an increased disability evaluation for 
residuals of a right ankle injury with 
traumatic arthritis and entitlement to an 
increased disability evaluation for 
residuals of a laceration of the left 
great toe with partial amputation.  The 
veteran should be clearly advised of the 
need to file a timely substantive appeal 
within 60 days of issuance of the 
statement of the case or within the 
remainder of the one-year period from the 
date of the mailing of the notification 
of the rating decision denying the 
veteran's claims, if the veteran wishes 
to appeal those determinations. If, and 
only if, the veteran completes his appeal 
by filing a timely substantive appeal on 
the increased ratings claims, those 
matters should be returned to the Board.  
See 38 U.S.C.A. § 7104(a) (West 1991).


2.  After completion of the above, in 
conjunction with the entire record, the 
RO should readjudicate the intertwined 
issue of entitlement to a TDIU.  The 
veteran and his representative should be 
provided appropriate notice thereof, with 
appellate rights.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




